                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Matthew James Hartman,                                        Case No. 1:18 CV 2196

                       Petitioner,

       v.

Medina County Sheriff’s                                       MEMORANDUM OPINION
Office, et al.,                                                   AND ORDER

                       Respondents.


                                      I.     INTRODUCTION

       Petitioner Matthew James Hartman filed a Petition on September 24, 2018 seeking a writ of

habeas corpus under 28 U.S.C. § 2241(c)(3) while he was a prisoner1 in the Medina County Jail.

(Doc. No. 1). Respondents, including Thomas Miller, Sheriff of Medina County, and the State of

Ohio, filed a Motion to Dismiss, (Doc. No. 11), and Hartman filed a reply. (Doc. No. 12). For the

reasons discussed below, I deny Respondents’ motion to dismiss.

                       II.     FACTUAL AND PROCEDURAL BACKGROUND

       At the time he filed his Petition, Hartman was in the custody of the Medina County Sheriff

as a result of a single-count indictment for aggravated burglary. (Doc. No. 1-2 at 40); (Doc. No. 11

at 3). Hartman was tried twice on the indictment, and twice convicted – once of aggravated robbery

in November 2009, (Doc. No. 1-4 at 7), and once of aggravated burglary in May 2012. (Doc. No. 1-

4 at 3). Both convictions were overturned on appeal. State v. Hartman, 2012 WL 603994 (Ohio Ct.


1. Petitioner was released from custody on October 5, 2018. (See Doc. 11-1 (journal entry)).
App.); State v. Hartman, 2013 WL 5532680 (Ohio Ct. App.). Hartman filed the instant Petition in

September 2018 while in custody awaiting his third trial. (Doc. No. 1-2 at 21-22).

       On October 2, 2018, while this Petition was pending review, Hartman was tried a third time

and convicted of the lesser-included offense of trespassing. (Doc. No. 11-1 at 1). He was sentenced

to time served and released. Id.

                                   III.   FEDERAL HABEAS CORPUS2

       Hartman raises four grounds for relief:

       GROUND ONE: Violation of Double Jeopardy Clause; State tried Petitioner at
       Trial II on the same 5 alternative means tried in Trial I, where the jury in Trial I
       expressly acquitted Petitioner of 4 of the 5 alternative means. State now proposes to
       try Petitioner on the same one-count indictment in Trial III intending to try
       Petitioner on the same alternative means of which he had been previously acquitted
       and retried a second time.

       GROUND TWO: Trial III judge disregarded the precedent in State v. Daughtery, 41
       Ohio App[.] 3d 91 (1987) establishing minimum standards of conduct for
       prosecuting attorneys, the violation of such standards of conduct warrant the
       dismissal of the indictment, thus depriving Petitioner of his protections of the Fifth
       Amendment’s Double Jeopardy Clause[.]

       GROUND THREE: Trial II judge deprived Petitioner of a “clearly defined
       method by which [he] may raise claims of federal rights” provided by O.R.C[.]
       2953.21 et seq., denying Petitioner’s Petitions for Post-Conviction Relief contrary to
       statute and the Rules of Criminal Procedure, depriving Petitioner of his Fifth
       Amendment Double Jeopardy protections he raised in his petitions; further evidence
       of deliberate judicial bad faith.

       GROUND FOUR: The State and the trial courts have engaged in an egregious
       pattern of judicial and prosecutorial misconduct and unlawful conduct, denying
       Petitioner of [sic] his Constitutional Rights accorded by the Fourth, Fifth, Sixth, and
       Fourteenth Amendments. Petitioner urges this Honorable Court to exercise its
       supervisory powers and dismiss the one-count indictment in this case, with prejudice.

(Doc. No. 1-1).


2. Petitioner previously filed a § 2241 petition with this Court seeking an emergency stay of his
second state-court trial. See Hartman v. Medina County Sherriff’s Office, et al., Case No. 1:15-CV-2187
(N.D. Ohio) (Doc. No. 1). Though I was “deeply troubled by the numerous serious allegations
Hartman raise[d]”, I “[r]eluctantly” dismissed the Petition without prejudice, pursuant to the Younger
abstention doctrine. See id. (Doc. No. 5 at 1-2).
                                                   2
        In the Memorandum in Support of his Petition, Hartman requests the following relief:

        1. Issue an order staying Petitioner’s third trial on the same one-count Indictment
           exposing him to Double Jeopardy (actually triple jeopardy), pending the decision
           on this Petition;

        2. Vacate and dismiss the same pending one-count Indictment, with prejudice,
           pursuant to the Court’s authority under 28 U.S.C. §2106 and its supervisory
           powers;

        3. Bar the State of Ohio from charging and trying Petitioner for yet a third time for
           any and all alleged offenses arising from the same incident alleged in the State’s
           one-count Indictment currently pending in the Medina County Court of
           Common Pleas for the past nine years;

        4. Order the complete and unfettered release of the Petitioner, with full return of
           his bond;

        5. Order that Petitioner’s record(s) be expunged to remove any and all references to
           his unlawful false arrest, unconstitutional convictions, and subsequent
           imprisonment in any and all local, State of Ohio, and federal databases; and

        6. Provide such other and further relief as the Court deems necessary, just, and
           proper.

(Doc. No. 1-2 at 111-12).3

                                         IV.     DISCUSSION

        Respondents contend the Petition should be dismissed because Petitioner is no longer in

custody and, as a result, the Petition is moot as I am unable to grant him the relief he seeks. (Doc.

No. 11 at 3-4). In reply, Hartman argues Respondents mischaracterize the nature of the Petition

(including his requested relief) and asserts he continues to suffer from the collateral consequences of

his conviction subsequent to the filing of the Petition. (Doc. No. 12 at 8-9, 17-20).

        Under Article III of the United States Constitution, federal courts may only adjudicate actual

cases or controversies. U.S. Const. art. III, § 2. “Because the exercise of judicial power under

Article III of the Constitution depends on the existence of a live case or controversy, mootness is a



3. I previously denied Hartman’s Emergency Motion to Stay Trial. (Doc. No. 5).
                                                   3
jurisdictional question.” Demis v. Sniezek, 558 F.3d 508, 512 (6th Cir. 2009) (citing Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477 (1990)). “This case-or-controversy requirement subsists through all

stages of federal judicial proceedings, trial and appellate. . . . The parties must continue to have a

‘personal stake in the outcome’ of the lawsuit.’” Lewis, 494 U.S. at 477–78 (quoting Los Angeles v.

Lyons, 461 U.S. 95, 101 (1983)).

        A petitioner’s “challenge to the validity of his conviction always satisfies the case-or-

controversy requirement, because the incarceration (or the restriction imposed by the terms of the

parole) constitutes a concrete injury, caused by the conviction and redressable by invalidation of the

conviction.” Spencer v. Kemna, 523 U.S. 1, 7 (1998). Once the sentence has expired, however, “some

concrete and continuing injury other than the now-ended incarceration or parole—some ‘collateral

consequence’ of the conviction—must exist if the suit is to be maintained.” Id.; see also Gentry v.

Deuth, 456 F.3d 687, 694-95 (6th Cir. 2006) (“Indeed, as we have already noted, the Supreme Court

has acknowledged that it has allowed federal courts to presume the existence of collateral

consequences in recent decades.”) (citing Spencer, 523 U.S. at 8) (internal quotation omitted).

        Here, there is no dispute that Hartman’s sentence has expired. (Doc. No. 11-1). Thus, for

his suit to survive, he must allege a continuing “concrete” injury – a “collateral consequence” of his

conviction. Spencer, 523 U.S. at 7; see also Sibron v. New York, 392 U.S. 40 (1968).

        Hartman sought relief under § 2241 while he was a pretrial detainee awaiting his third trial.

(Doc. No. 1). Of the six points of relief he requested, four relate directly to the pendency of the

trial. (Doc. No. 1-2 at 111-12 (requests for relief one through four)). Now that the trial has

concluded – and Hartman was convicted – Respondents are correct that Hartman cannot receive

the relief he seeks on these four items; these issues are certainly moot as I am unable to now stay the

trial, dismiss the indictment, or release him.




                                                    4
        Respondents’ motion oversimplifies the matter, however, as it inaccurately states Hartman’s

only “requested relief” is a “journal entry verdict releasing him from his detention.” (Doc. No. 11 at

5). As Hartman set forth in nearly 100 pages, (Doc. No. 1-2), his challenge lies not only with the

pendency of a third trial, but the allegedly-unconstitutional nature of the underlying indictment – an

issue which should be examined through the lens of § 2254. And, as noted, though Hartman is no

longer physically “in custody”, I may presume that Hartman continues to suffer collateral

consequences from his conviction following an allegedly-unconstitutional indictment, keeping the

lawsuit alive. Sibron, 392 U.S. at 55 (acknowledging “the obvious fact of life that most criminal

convictions do in fact entail adverse collateral legal consequences”); Gentry, 456 F.3d at 694-95.

        A petition filed under § 2241 seeks “[t]he broader form of habeas relief” which “authorizes

federal intervention for state prisoners who are ‘in custody in violation of the Constitution or laws

or treaties of the United States.’” Saulsberry v. Lee, 937 F.3d 644, 647 (6th Cir. 2019) (quoting 28

U.S.C. § 2241(c)(3)). By contrast, a petition filed under § 2254 allows a district court to “entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a

State court only on the ground that he is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a) (emphasis added). Thus, “[i]nmates with final state court

judgments [] must travel down the § 2254 road, while pretrial detainees must travel down the § 2241

path.” Saulsberry, 937 F.3d at 647.

        Hartman has a proper avenue for what remains – the allegation that his arrest, underlying

indictment (and resulting conviction), and three trials were unconstitutional – which are properly

brought in a § 2254 petition. Accordingly, I convert Hartman’s § 2241 petition to a § 2254 petition.

Id. (citing Dominguez v. Kernan, 906 F.3d at 1127, 1137 (9th Cir. 2018) (“Courts and commentators

have recognized that, if the petition is filed by a pre-trial detainee under § 2241 who is subsequently




                                                    5
convicted, the federal court may convert the § 2241 petition to a § 2254 petition.”) (internal

quotation omitted)).

                                        V.      CONCLUSION

       For the reasons stated above, I deny Respondents’ motion to dismiss, (Doc. No. 11), and

convert the Petition to a § 2254 Petition. Respondents shall respond to the converted Petition within

30 days.

                                                       s/Jeffrey J. Helmick
                                                       United States District Judge




                                                   6
